DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, and 5-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicants’ description of the prior art set forth in paragraph numbers 8 and 9 in the Applicants’ specification in view of U. S. Pat. 6,060,034.
	Paragraph numbers 8 and 9 in the Applicants’ specification seems to indicate that the use of a composition containing pseudoboehmite; a sulfur-containing reducing agent and also a basic metal compound (such as zinc oxide) was already known and conventional in the semiconductor exhaust gas purification art to sorb and remove halogen gases out of the exhaust gas emitted from a semiconductor manufacturing process, in the manner set forth in at least the Applicants’ independent claims.  
	Paragraph numbers 8 and 9 in the Applicants’ specification seem to further urge that the Applicants’ have improved on this prior art process by also including a “color indicator” within the sorbing composition that is characterized by changing color when the active sorbing agent becomes saturated/spent (thereby providing a visual indicator as to when the active sorbing agent becomes 
	Example 1 and also claim 8 in U. S. Pat. 6,060,034 already teaches what appears to be the same provision of a “color indicator” within the active sorbing mass that is also used to abate the emissions of halogen compounds present in an exhaust gas emitted from a semiconductor manufacturing facility.  Example 1 in this U. S. Pat. 6,060,034 further sets forth that the change of color in this “color indicator” indicates when the sorbing cartridge must be changed.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the system, composition and process described in the prior art process for abating the emission of at least halogens present in an exhaust gas emitted from a semiconductor manufacturing facility described in at least paragraph numbers 8 and 9 in the Applicants’ specification by including the “color indicator” mentioned in at least Example 1 and also claim 8 in this U. S. Pat. 6,060,034 into the active sorbing mass described in this old, prior art process and composition, in the manner required by at least the Applicants’ independent claims, because the disclosures set forth in at least Example 1 and also claim 8 in this U. S. Pat. 6,060,034 render such a provision of a “color indicator” into the active sorbing mass useful for the same purpose of removing halogens out of an exhaust gas emitted from a semiconductor manufacturing facility as a routine and conventional expedient for the same purpose of monitoring the extent to which that active sorbing mass has become saturated/spent, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.
	Thus, the discussed portions of these old prior art processes discussed in at least paragraph numbers 8 and 9  in the Applicants’ specification and also in U. S. Pat. 6,060,034 reasonably seem to 
	Please also note that at least an obvious variation of the same process, system and composition that is obvious from the combined teachings of the Applicants’ admitted prior art and this U. S. Pat. 6,060,034 would reasonably be expected to be made by at least an obvious variation of the same “method for making” and be conducted in at least an obvious variation of the same apparatus, as described in at least the Applicants’ independent claims 21 and 22, and such reasonable expectations are evidence of prima facie obviousness.
	The difference between the Applicants’ claims and the Applicants’ admitted prior art and also this U. S. Pat. 6,060,034 references is that the Applicants’ dependent claims 8, 9, 15, 16, 18, 19, 20, and 25 also mention certain chemical and physical parameters associated w/ the active sorbing mass and/or also the “color indicator”  (such as surface areas, pH’s, etc.) that do not appear to be expressly described in either of these old and admitted prior art processes or in U. S. Pat. 6,060,034, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that at least an obvious variation of the same system, process and composition resulting the combined teachings of the admitted prior art and also U. S. Pat. 6,060,034 would inevitably exhibit at least an obvious variation of the same claimed process parameters (to include the Applicants’ claimed surface areas, pH’s, etc. set forth in at least the Applicants’ dependent claims 8, 9, 16, 18, 19, 20 and 25) and such reasonable expectations are evidence of prima facie obviousness.

References Made of Record
The following additional references from the examiner’s search are also made of record:
US 2020/0023336 A1; JP 2000 024 457 A; WO 2009 127 846 A1 and also EP 2 145 179 A2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736